Citation Nr: 0804622	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-24 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, 
Missouri


THE ISSUES

1.  Entitlement to reimbursement or payment for air ambulance 
expenses incurred for travel to medical services at a private 
facility on December 2, 2004.

2.  Entitlement to reimbursement or payment for unauthorized 
private medical expenses incurred at Missouri Baptist Medical 
Center from December 3 to 4, 2004.

3.  Entitlement to reimbursement or payment for unauthorized 
private medical expenses incurred in conjunction with 
treatment by Town & Country Cardiovascular at Missouri 
Baptist Medical Center from December 3 to 4, 2004.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1974 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 determinations of the 
Medical Administration Services (MAS) of a Department of 
Veterans Affairs Medical Center (VAMC) in Columbia, Missouri.

The issues of entitlement to reimbursement or payment for 
unauthorized private medical expenses incurred at Missouri 
Baptist Medical Center from December 3 to 4, 2004, and 
entitlement to reimbursement or payment for unauthorized 
private medical expenses incurred in conjunction with 
treatment by Town & Country Cardiovascular at Missouri 
Baptist Medical Center from December 3 to 4, 2004, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the VAMC in Columbia, Missouri.


FINDINGS OF FACT

1.  The veteran incurred expenses for travel to medical 
services at Missouri Baptist Medical Center on December 2, 
2004.

2.  At the time of the transportation expense incurrence, 
service connection was in effect for the following 
disabilities: paranoid schizophrenia, evaluated as 100 
percent disabling, an upper respiratory condition, evaluated 
as 10 percent disabling, and neurosis, evaluated as 
noncompensable.

3.  The disability for which the veteran was transported for 
treatment on December 2, 2004, was a nonservice-connected 
disability.





CONCLUSION OF LAW

The requirements for entitlement to reimbursement or payment 
for air ambulance expenses incurred for travel to medical 
services at a private facility on December 2, 2004, have been 
met.  38 U.S.C.A. §§ 111, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 17.143 (b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted 
with respect to the issue decided herein, no purpose would be 
served by undertaking an analysis of whether there has been 
compliance with the notice and duty to assist requirements 
set out in the Veterans Claims Assistance Act (VCAA) of 2000 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).

Analysis

The facts of this case are not in dispute.  The veteran was 
hospitalized on December 2, 2004, for a seizure-like 
incident; testing revealed transient episodes of complete 
heart block.  On December 2, 2004, the veteran was 
transferred by air ambulance to Missouri Baptist Medical 
Center (MBMC), for specialized cardiac services.  See MBMC 
Discharge Summary dated December 4, 2004; see also Air Evac 
Physician Certification Statement dated December 2, 2004.  

Section 17.143 of Title 38 of the Code of Federal Regulations 
(C.F.R.) pertains to the transportation of claimants and 
beneficiaries.  Subpart (b) provides that transportation at 
government expense shall be authorized, subject to the 
deductible established in 38 C.F.R. § 17.101, for (1) a 
veteran or other person traveling in connection with 
treatment for a service-connected disability (irrespective of 
percent of disability); (2) a veteran with a service- 
connected disability rated at 30 percent or more, for 
treatment of any condition; (3) a veteran receiving VA 
pension benefits; or (4) a veteran whose annual income, as 
determined under 38 U.S.C. § 1503, does not exceed the 
maximum annual rate of pension which would be payable if the 
veteran were eligible for pension, or who is unable to defray 
the expenses of travel.  38 C.F.R. § 17.143 (b) (2007).  

As noted above, the authorization of transportation at 
government expense for the four categories of veterans listed 
is subject to the deductible set forth in 38 C.F.R. § 17.101 
(2007).  However, the only part of 38 C.F.R. § 17.101 
pertinent to transportation reimbursement claims is subpart 
(k), which concerns VA-provided ambulance and other emergency 
transportation charges.  38 C.F.R. § 17.101 (k).  In this 
case, the veteran's transportation was provided by a private 
air ambulance company.  Accordingly, any deductible set forth 
in 38 C.F.R. § 17.101 pertaining to transportation expenses 
does not apply in this case.  

Although the December 2, 2004, transportation was for 
treatment related to a heart disorder, a nonservice-connected 
disability, at the time that the veteran's transportation 
expenses were incurred, service connection was in effect for 
the following disabilities: paranoid schizophrenia, evaluated 
as 100 percent disabling, an upper respiratory condition, 
evaluated as 10 percent disabling, and neurosis, evaluated as 
noncompensable.  Thus, the veteran had at least one service-
connected disability that is evaluated as 30 percent 
disabling or greater.  Accordingly, the veteran's 
circumstances satisfy the criteria under 38 C.F.R. § 
17.143(b) for reimbursement of his travel expenses; his claim 
his therefore granted.  


ORDER

Reimbursement for air ambulance expenses incurred for travel 
to medical services at a private facility on December 2, 
2004, is granted.





REMAND

I. Missouri Baptist Medical Center

In addition to his claim for reimbursement of air ambulance 
expenses incurred on December 2, 2004, the veteran asserts 
that he is entitled to reimbursement or payment by VA for the 
cost of unauthorized private medical care incurred as a 
result his hospitalization at Missouri Baptist Medical Center 
(MBMC) from December 3 to 4, 2004.  

Without restating too many facts already discussed in the 
above decision, the veteran was transferred by air ambulance 
on December 2, 2004, with a temporary external pacemaker to 
MBMC in St. Louis, Missouri, for specialized cardiac 
services.  See Air Evac Physician Certification Statement 
dated December 2, 2004.  His transfer was described as 
"emergent."  See MBMC Discharge Summary dated December 4, 
2004.  He was admitted to the MBMC intensive care unit (ICU) 
shortly after midnight on December 3, 2004, in "serious 
condition."  Following admission, the veteran continued to 
experience transient episodes of complete heart block, and, 
therefore, underwent an urgent permanent pacemaker placement 
on December 3, 2004.  Id.  He was discharged on December 4, 
2004.  

The veteran is not service-connected for any heart 
disabilities.  However, the record demonstrates that he is in 
receipt of compensation for paranoid schizophrenia, evaluated 
as 100 percent disabling.  The 100 percent evaluation has 
been in effect since February 3, 1986, and a future 
examination is not scheduled.  Thus, the Board concludes that 
the 100 percent evaluation may be considered permanent.  As 
such, the controlling regulation in this matter is 38 C.F.R. 
§ 17.120 (2007).  See also 38 U.S.C.A. § 1728(a) (West 2002).  

Section 17.120 of Title 38 of the C.F.R. states that VA may 
pay or reimburse veterans for medical expenses incurred in 
non-VA facilities where: (1) such care or services were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health; (2) such care or 
services were rendered to a veteran in need thereof (A) for 
an adjudicated service- connected disability, (B) for a non 
service-connected disability associated with and held to be 
aggravating a service-connected disability, (C) for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability; and (3) 
Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  Id.

While the above evidence may show that the veteran was in 
need of emergent treatment when admitted to MBMC on December 
3, 2004, it is not clear from the record whether a bed was 
feasibly available at the nearest VA facility, namely, the 
VAMC in St. Louis, Missouri, that the veteran could have been 
transferred to instead of MBMC.  In this regard, while March 
and July 2005 VA medical opinions indicate that the veteran 
could have been transferred to the VAMC in St. Louis, the 
claims folder lacks the information necessary to determine 
whether a suitable VA facility was available at any point 
from December 2, 2004, the date the veteran was transferred, 
to December 4, 2004.  Specifically, the Board notes that the 
file contains no records from the nearest VA facility 
regarding available bed space from December 2 to 4, 2004.  
Additional development is therefore required.  

Pertinent to the issue of whether a VA facility was feasibly 
available for receipt of the veteran on December 2, 2004, is 
the type of bed/care required.  See 38 C.F.R. § 17.53 (2007) 
(a VA facility may be considered as not feasibly available 
when the urgency of the veteran's medical condition, the 
relative distance of the travel involved, or the nature of 
the treatment makes it necessary or economically advisable to 
use non-VA facilities).  The Board observes that the veteran 
was admitted to the ICU at MBMC.  It is not clear from the 
current evidence of record whether an ICU bed was required 
given the nature of treatment needed, or whether other 
care/bed would have been sufficient; the March and July 2005 
VA medical opinions lack any discussion of the type of 
bed/care necessitated by the veteran's condition on December 
2, 2004.  

In light of such circumstances, the Board finds that prior to 
any inquiry as to available bed space at the nearest VA 
facility, a medical opinion should be obtained which 
discusses the type of care/bed required in light of the 
veteran's medical condition on December 2, 2004.  This 
discussion should specifically address whether an ICU bed was 
necessary given the nature of treatment needed, and if not, 
why.

Finally, the Board finds that the veteran has not been sent a 
letter in compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  Such letter should therefore be sent to the 
veteran while this appeal is on remand; it should furnish 
VCAA notice as specified in 38 U.S.C.A. § 5103(a) and (b), 
including the criteria under 38 C.F.R. § 17.120 for 
reimbursement of his private medical expenses.  

II. Town & Country Cardiovascular

With regard to the veteran's claim of entitlement to 
reimbursement or payment for unauthorized private medical 
expenses incurred in conjunction with treatment by Town & 
Country Cardiovascular at Missouri Baptist Medical Center 
from December 3 to 4, 2004, the Board is of the opinion that 
the veteran's August 2005 statement can be construed as 
expressing disagreement and a desire for appellate review 
regarding the March 2005 denial.  38 C.F.R. § 20.201 (2007).  
Therefore, the Board finds that the veteran has filed a 
timely notice of disagreement.  The United States Court of 
Appeals for Veterans Claims (Court) has now made it clear 
that the proper course of action when a timely notice of 
disagreement has been filed is to remand the matter to the 
RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate 
action, including issuance of a statement of the case, is 
therefore now necessary with regard to this issue.  38 C.F.R. 
§ 19.26 (2007).  The veteran will then have the opportunity 
to file a timely substantive appeal if he wishes to complete 
an appeal as to the issue.

Accordingly, the case is REMANDED to the VAMC for the 
following action:

1.  Issue a VCAA notice letter to the 
veteran, in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), 
specific to the claim of entitlement to 
reimbursement or payment for unauthorized 
private medical expenses incurred at 
Missouri Baptist Medical Center from 
December 3 to 4, 2004.  This letter must: 
(i) advise him of the type of evidence 
needed to substantiate this claim; (ii) 
apprise him of the evidence he must 
submit; (iii) apprise him of the evidence 
VA will obtain; and (iv) request that he 
submit any relevant evidence in his 
possession.

2.  The record should be reviewed by a 
medical doctor at the VAMC and an opinion 
obtained as to what care was suitable for 
treating the veteran December 3, 2004, 
given his condition at Salem Memorial 
Hospital on December 2, 2004.  The 
reviewing physician should specifically 
consider the veteran's records which show 
that he was admitted to an ICU unit on 
December 3, 2004, and discuss whether 
transfer to an ICU bed was necessary given 
the nature of treatment needed and in 
light of his condition.  If the physician 
determines that an ICU bed was not 
necessary, a rationale for this opinion 
should be provided.  

3.  Following completion of the above, 
take necessary efforts to document whether 
or not a VA facility suitable for treating 
the veteran's condition was feasibly 
available from December 2, 2004, to 
December 4, 2004.  In doing so, the VAMC 
should contact appropriate individuals at 
the VA facility in St. Louis, Missouri, to 
obtain any records (administrative 
records, contact reports, etc.) pertaining 
to any attempt to transfer the veteran to 
a VA facility from Salem Memorial Hospital 
in December 2004.  Any records reflecting 
the availability of beds suitable for 
treating the veteran's condition, 
including ICU beds if indicated, at the VA 
facility during this period should also be 
obtained.

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

5.  Issue a statement of the case as to 
the issue of entitlement to reimbursement 
or payment for unauthorized private 
medical expenses incurred in conjunction 
with treatment by Town & Country 
Cardiovascular at Missouri Baptist Medical 
Center from December 3 to 4, 2004.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
any issue to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


